        Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 1 of 15




                   UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF PENNSYLVANIA


                                               Case No.: 2:21-cv-996
REBECCA GOTTSCHALK,
           Plaintiff,                          COMPLAINT AND DEMAND FOR
                                               JURY TRIAL
      v.
                                                 1.   TCPA, 47 U.S.C. § 227,
                                                 2.   FDCPA 15 U.S.C. § 1692 et. seq.
FIRST CONTACT LLC,                               3.   73 Pa. Cons. Stat. § 2270 et seq.
                                                 4.   73 Pa. Cons. Stat. § 201-1 et seq.
           Defendant.                            5.   Invasion of Privacy - Intrusion
                                                      Upon Seclusion



                        COMPLAINT FOR DAMAGES

      Plaintiff, Rebecca Gottschalk (“Plaintiff”), through her attorneys, alleges the

following against First Contact LLC, (“Defendant”):

                                INTRODUCTION

1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

2.    Count II of Plaintiff’s Complaint is based upon the Fair Debt Collection

Practices Act (“FDCPA”) 15 U.S.C. § 1692. The FDCPA is a federal statute that



                                         -1-
        Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 2 of 15




broadly prohibits persons from engaging in abusive and/or deceptive debt collection

practices

3.    Count III of Plaintiff’s Complaint is based upon the PA. Cons. Stat. Ann. §

2270, Fair Credit Extension Uniformity Act (“FCEUA”). The FCEUA prohibits debt

collectors from engaging in abusive, deceptive and unfair practices in connection

with the collection of consumer debts.

4.    Count IV of Plaintiff’s Complaint is based upon the PA. Cons. Stat. Ann. §

201-1 et seq, Unfair Trade Practices and Consumer Protection Law (“UTPCPL”).

The UTPCPL deems that a violation of the FCEUA is a per se violation of the

UTPCPL.

5.    Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

solitude or seclusion of another or her private affairs or concerns… that would be

highly offensive to a reasonable person.”

                          JURISDICTION AND VENUE

6.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

7.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of

the events or omissions giving rise to the claim occurred in this District.




                                         -2-
        Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 3 of 15




8.    Defendants transact business here; personal jurisdiction is established.

                                     PARTIES

9.    Plaintiff is a natural person residing in the County of Butler, State of

Pennsylvania.

10.   Defendant First Contact LLC is a debt collector with its principal place of

business located 200 Central Avenue, St. Petersburg, FL 33701. Defendant places

calls for Credit One Bank, whose principal place of business is located at 6801 South

Cimarron Road, Las Vegas, NV 89113. Defendant poses as if they are Credit One

Bank agents.

11.   Upon information and belief, Defendant is a call center collector who acts

independently from Credit One Bank using their own agents and equipment to

contact Plaintiff.

12.   Defendants acted through their agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                           PROCEDURAL HISTORY

13.   On or about November 26, 2019, Plaintiff initiated arbitration proceedings

against non-party Credit One Bank (“Credit One”) alleging violations of TCPA,

FCEUA, UTPCPL, and an Invasion of Privacy – Intrusion Upon Seclusion claim.




                                         -3-
        Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 4 of 15




14.   During the arbitration proceeding with Credit One, Plaintiff learned that

Credit One used independent third-party vendors to place calls to its customers.

Plaintiff requested the names of the third-party vendors that placed the calls to her

cellular telephone, but her request was denied absent an order from the Arbitrator

compelling them to do so.

15.   On or about June 9, 2020, Credit One responded to Plaintiff’s discovery

requests, by order of the Arbitrator, identifying Defendant has the vendor

responsible for making all calls to Plaintiff during the relevant time period.

16.   On or about July 15, 2020, Plaintiff filed her complaint against Defendant in

the United States District Court in the District of Nevada.

17.   On or about September 9, 2020, Defendant filed a Motion to Dismiss

Plaintiff’s Complaint for Lack of Personal Jurisdiction.

18.   On or about September 10, 2020, Defendant’s parent company, iQor Holdings

Inc., filed a voluntary petition for relief under chapter 11 of the United States

Bankruptcy Code. Upon filing of the chapter 11 petition, an automatic stay was

applicable against iQor related entities, including Defendant First Contact.

19.   On or about September 11, 2020, Defendant filed a Notice of Suggestion on

Pendency of Bankruptcy for iQor Holdings Inc. et al, and Automatic Stay of

Proceedings.




                                         -4-
        Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 5 of 15




20.   On or about October 26, 2020, the Nevada District Court denied Defendant’s

motion to dismiss, without prejudice, and stayed the action pending the outcome of

iQor’s bankruptcy proceeding.

21.   On or about December 8, 2020, Defendant notified the court that iQor’s

bankruptcy proceedings had been resolved and that the automatic stay was lifted as

of November 19, 2020.

22.   On or about December 16, 2020, the Nevada District Court ordered Defendant

to refile its motion to dismiss within fourteen (14) days. On or about December 24,

2020, Defendant refiled its Motion to Dismiss.

23.   On or about January 6, 2021, Plaintiff filed her Opposition to Defendant’s

Motion to Dismiss. On or about January 13, 2021, Defendant filed its reply brief in

support of its Motion to Dismiss.

24.   On or about February 3, 2021, Defendant filed a Motion to Stay Discovery

while the Motion to Dismiss was pending, and the court granted their motion on or

about February 25, 2021.

25.   On or about June 25, 2021, Defendant’s Motion to Dismiss was granted, and

the case was dismissed without prejudice.

                           FACTUAL ALLEGATIONS

26.   Defendant was attempting to collect an alleged debt owed by Plaintiff on

behalf of Credit One Bank, N.A. (“Credit One”)




                                        -5-
           Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 6 of 15




27.   Upon information and belief, Defendant has a vendor agreement with non-

party Credit One to attempt to collect the alleged debt.

28.   In or around October of 2018, Defendant began placing calls to Plaintiff’s

cellular phone, ending in 0607, in an attempt to collect an alleged debt.

29.   The calls placed by Defendants originated from the following number(s):

(412) 785-2914, (412) 785-2868, (412) 785-2861, (412) 785-2921, (412) 785-2810,

(878) 999-8857, (412) 785-2817, (412) 291-9528, (412) 291-9578, (412) 291-9689,

(412) 291-9541, (412) 291-9702, (412) 291-9542, (412) 291-9592, (412) 785-1313,

(412) 785-1344, and (412) 785-1282.

30.   Upon information and belief, each time Defendant would call Plaintiff they

falsely represented themselves as Credit One.

31.   On or about October 3, 2018, at 11:30 a.m., Plaintiff answered a collection

call from (412) 785-2810; Plaintiff heard a pause before the collection began to

speak, indicating the use of an automated telephone dialing system.

32.   Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Credit One account.

33.   Plaintiff explained she could not make a payment because she was in the

process of switching jobs and unequivocally revoked consent to be called any

further.




                                         -6-
        Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 7 of 15




34.   Despite Plaintiff’s request not to be contacted on her cellular phone any

further, Defendant continued to call Plaintiff.

35.   On or about December 17, 2018, Plaintiff answered a second collection from

Defendant; Plaintiff heard a pause before the collection began to speak, indicating

the use of an automated telephone dialing system.

36.   Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Credit One account.

37.   Plaintiff explained her situation again to Defendant and for the second time,

unequivocally revoked consent to be called any further.

38.   Between October 3, 2018, and December 17, 2018, Defendant called Plaintiff

no less than FOUR-HUNDRED AND TWENTY-FOUR (424) times, with

Defendants calling Plaintiff one (1) to nine (9) times a day and occasionally up to

eight (8) times in one day. On twenty-four (24) separate days, Defendant called

Plaintiff seven (7) times in a day, and on fifteen (15) separate days, Defendants

called Plaintiff six (6) times in a day.

39.   Defendants’ calls were excessive and done with the purpose of attempting to

harass Plaintiff into making a payment on the Account. Furthermore, Defendants’

tactic of switching amongst a myriad of phone numbers was done in order to trick

Plaintiff into answering the calls.




                                           -7-
        Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 8 of 15




40.    Defendants were aware that Plaintiff was dealing with financial issues, but

willfully ignored her situation and her request for Defendant to stop its campaign of

harassing phone calls.

41.    Upon information and belief, non-party Credit One does not place any

outbound collection calls to its customers.

42.    Upon information and belief, all collection calls made to Plaintiff were made

by Defendant.

43.    Upon information and belief, Defendant placed the collection calls on behalf

of Credit One, posing to be Credit One and hiding their true identity.

44.    Defendants misrepresented and deceived Plaintiff as to their identity.

45.    Defendants placed telephone calls to Plaintiff without a meaningful disclosure

as to their identity.

46.    Upon information and belief, Defendant intentionally and knowingly refrain

from disclosing its true identity so as to try and avoid the requirements of the

FDCPA.

47.    Upon information and belief, Defendant is separate and distinct entities from

Credit One.

48.    Upon information and belief, Defendants are in the business of collecting

debts owed or due or asserted to be owed or due another.

49.    Defendant’s conduct was done willfully and knowingly.




                                         -8-
        Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 9 of 15




50.   Upon information and belief, Defendant was calling third parties, including

friends and family, in an effort to coerce Plaintiff to make a payment on the Account.

51.   Defendant’s barrage of calls to Plaintiff’s cellphone caused constant

disruption and distraction to her daily life, as well as embarrassment and humiliation

because her phone would ring constantly while she was with family and friends.

52.   As a result of Defendant’s conduct, Plaintiff experienced an immense amount

of stress and anxiety that disrupted her sleep and forced her to self-medicate with

over-the-counter medication.

53.   Furthermore, Defendant’s conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish.

                                  COUNT I
              Defendant’s Violations of the TCPA, 47 U.S.C. § 227

54.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

55.   Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

a)    Within four years prior to the filing of this action, on multiple occasions,

Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in pertinent

part, “It shall be unlawful for any person within the United States . . . to make any

call (other than a call made for emergency purposes or made with the prior express

consent of the called party) using any automatic telephone dialing system or an



                                           -9-
        Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 10 of 15




artificial or prerecorded voice — to any telephone number assigned to a . . . cellular

telephone service . . . or any service for which the called party is charged for the call.

b)    Within four years prior to the filing of this action, on multiple occasions,

Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular

telephone using an artificial prerecorded voice or an automatic telephone dialing

system and as such, Defendant knowing and/or willfully violated the TCPA.

56.   As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every

violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                  COUNT II
         Defendant’s Violations of the FDCPA, 15 U.S.C. § 1692 et. seq

57.    Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

58.   The FDCPA prohibits the “use of any business, company, or organization

name other than the true name of the debt collector's business, company, or

organization.” 15 U.S.C. § 1692e(14).

59.   The FDCPA also requires that in its initial communication with a consumer,

a debt collector disclose that the “debt collector is attempting to collect a debt and



                                          - 10 -
       Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 11 of 15




that any information obtained will be used for that purpose ….” 15 U.S.C.A. §

1692e(11). See Costa v. Nat'l Action Fin. Servs., 634 F. Supp. 2d 1069, 1075 (E.D.

Cal. 2007) (citing Hosseinzadeh v. M.R.S. Assocs., Inc., 387 F. Supp. 2d 1104,

1112 (C.D. Cal. 2005) finding “‘meaningful disclosure’ presumably requires that

the caller must state his or her name and capacity, and disclose enough information

so as not to mislead the recipient as to the purpose of the call or the reason the

questions are being asked.”)

60.   Defendants violated 15 U.S.C. § 1692e(14) and 15 U.S.C. § 1692e(11) each

time they contacted Plaintiff because they failed to truthfully and correctly identify

themselves. The Defendants did not inform Plaintiff that they were collecting the

alleged debt on behalf of Credit One Bank, they identified themselves as Credit

One Bank.

61.   Additionally, the FDCPA prohibits a debt collector from “causing a

telephone to ring or engaging any person in telephone conversation repeatedly or

continuously with intent to annoy, abuse, or harass any person at the called

number.” 15 U.S.C.A. § 1692d.

62.   The Defendant incessantly called Plaintiff despite the clear revocation of her

consent. The frequency of Defendants’ phone calls is violative of the FDCPA on

its own.

63.   Defendant’s actions, as described above, were done willfully and




                                         - 11 -
         Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 12 of 15




intentionally.

64.     As a result of the foregoing violations of the FDCPA, Defendant is liable to

Plaintiff for actual damages, statutory damages, and attorney’s fees and costs.

                                    COUNT III
         Defendant’s Violations of the FCEUA, Pa. Cons. Stat. Ann. § 2270

65.     Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

66.     Defendant violated the FCEUA. Defendant’s violations include, but are not

limited to the following:

           a. FCEUA§ 2270.4(b)(2)(i), which prohibits “at any unusual time or

              place or a time or place known, or which should be known to be

              inconvenient to the consumer.”; and

           b. FCEUA§ 2270.4(b)(4)(v) which prohibits “causing a telephone to ring

              or engaging any person in telephone conversation repeatedly or

              continuously with intent to annoy, abuse or harass any person at the

              called number.”

67.     As a result of Defendant’s violations, Defendant is liable to Plaintiff for

actual damages.

                                    COUNT IV
      Defendant’s Violations of the UTPCPL, 73 Pa. Cons. Stat. § 201-1 et seq.




                                          - 12 -
       Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 13 of 15




68.   Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

69.   Defendant violated the UTPCPL. Section 2270.5(a) of the FCEUA states, “if

a debt collector or creditor engages in an unfair or deceptive debt collection act or

practice under this act, it shall constitute a violation of …the Unfair Trade

Practices and Consumer Protection Law.” Based on the text of the statute, a

violation of the FCEUA constitutes a per se violation of the UTPCPL.

                                   COUNT V
                         Defendant’s Invasion of Privacy
                           (Intrusion upon Seclusion)

70.   Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

71.   Defendant violated Plaintiff’s privacy. Defendant’s violations include, but

are not limited to, the following:

          a. Defendant intentionally intruded, physically or otherwise, upon

             Plaintiff’s solitude and seclusion by engaging in harassing phone calls

             in an attempt to collect on an alleged debt despite numerous requests

             for the calls to cease.

          b. Defendants conduct would be highly offensive to a reasonable person

             as Plaintiff received calls that interrupted Plaintiff’s work and sleep

             schedule.




                                         - 13 -
       Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 14 of 15




          c. Defendant’s acts, as described above, were done intentionally with the

             purpose of coercing Plaintiff to pay the alleged debt.

72.   As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is

liable to Plaintiff for actual damages. If the Court finds that the conduct is found to

be egregious, Plaintiff may recover punitive damages.



                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Rebecca Gottschalk, respectfully requests

judgment be entered against Defendant for the following:

          A. Declaratory judgment that Defendants violated the TCPA;

          B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

             § 227(b)(3)(C);

          C. Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(B);

          D. Attorney fees pursuant to Pa. Cons. Stat. Ann. § 2270.5; Pa. Cons. Stat.

             § 201-9.2; 15 U.S.C. 1692k(3);

          E. Actual and punitive damages resulting from the invasion of privacy;

          F. Awarding Plaintiff any pre-judgment and post-judgment interest as

             may be allowed under the law; and

          G. Any other relief that this Honorable Court deems appropriate.

                          DEMAND FOR JURY TRIAL




                                         - 14 -
       Case 2:21-cv-00996-MRH Document 1 Filed 07/27/21 Page 15 of 15




Please take notice that Plaintiff demands a trial by jury in this action.



                                                   RESPECTFULLY SUBMITTED,

                                                   PRICE LAW GROUP, APC

Date: July 27, 2021                                By: /s/Alla Gulchina
                                                   Alla Gulchina (SBN 307014)
                                                   86 Hudson Street
                                                   Hoboken, NJ 07030
                                                   T: (818)600-5566
                                                   F: (818) 600-5466
                                                   E: alla@pricelawgroup.com




                                          - 15 -
